Case: 3:19-cv-00103-WHR-SLO Doc #: 13 Filed: 06/23/20 Page: 1 of 1 PAGEID #: 1403




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

 ALEECE REINECKE,
                                        :
              Plaintiff,
       v.                                    Case No. 3:19-cv-103
                                        :
 ANDREW SAUL, Commissioner                   JUDGE WALTER H. RICE
 of Social Security,
                                        :
              Defendant.




       DECISION AND ENTRY SUSTAINING DEFENDANT’S UNOPPOSED
       MOTION FOR AN EXTENSION OF TIME (DOC. #12); OBJECTIONS
       TO REPORT AND RECOMMENDATIONS (DOC. #11) TO BE FILED
       WITHIN 10 CALENDAR DAYS




       For good cause shown, the Court SUSTAINS Defendant’s Unopposed

Motion for an Extension of Time, Doc. #12, to file Objections to the Report and

Recommendations, Doc. #11. Defendant initially requested an extension until June

1, 2020, but that date has already passed. Accordingly, said Objections, if any,

shall be filed within 10 calendar days of the date of this Decision and Entry.




Date: June 22, 2020                                              UQQFS+VEHF3JDFBVUIPSJ[BUJPOBGUFSIJTSFWJFX

                                       WALTER H. RICE
                                       UNITED STATES DISTRICT JUDGE
